DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Scott Sudderth on April 13, 2022

The application has been amended as follows: 

Claim 7:  Delete the term “fiberglass” in line 3 of the claim.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a package as recited in claims 1, 11 and 21.  Additionally, Applicant claims a roofing system as recited in claim 18.
	The closest prior art, Wani et al., U.S. Pre Grant Publication 2004/0209032, teaches a composite material comprising a plastic substrate adhered to a semi-rigid material of wood wherein a sheet material is a laminate structure comprising the semi-rigid material of wood, an interior adhesive layer and a protective backing layer.  Wani also teaches that the adhesive and backing material are bonded together wherein the backing material can be a film of polypropylene.  Wani teaches a peel strength greater than 5 lbs wherein the peel strength is recorded in pounds per linear inch.  The prior art, Wani, illustrates an overlap portion that projects past at least one side edge of the wood.  Wani fails to teach or suggest that the polymeric sublayer comprising a film configured to encapsulate the core.

	In summary, claims 1-5 and 7-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786